            Case 1:18-cv-00487-DKW-RT Document 1 Filed 12/10/18 Page 1 of 4                                      PageID #: 1
                                                             CC*b\iv.i(l^SC(ir
      UHioiNAL
HID EEO 1 (Rev 06/0B)Employment Discriminalion Complaint




                                                                                                          DEC 10 2018
                             R. Cohiy
                                                                                                   atTo'dock and Ti-J™":-®—^
                   "^(^ O.eny II 6-51                                                                    SUE BEITIA,CLERK^


                     TELEPHONE NU^ER                          \^ \               ^    AK
                     FACSIMILE AND EMAIL(if applli^Ie)

                                                                 UNITED STATES DISTRICT COURT

                                                                   FOR THE DISTRICT OF HAWAE

                                                                                     CIVIL NO.   CV18 Q0487DKWKSC
                                                                                     EMPLOYMENT DISCRIMINATION
                                                                                           COMPLAINT
                                                           Plaintiff,




                       1.          Plaintiff resides at:

                                    Address: jSS^423_£^LfEikSL^ll^I^
                                    City, State & Zip Code

                                    Phone number:

                                    Defendant is located at:                               r     ItI i

                                    Address: .9^^ 'C'                                          ^i/k/
                                     City, State &         Zip Code                                 V       d^OQ.^0


                        EEO 1 - Pagel
Case 1:18-cv-00487-DKW-RT Document 1 Filed 12/10/18 Page 2 of 4                          PageID #: 2




  3.      This action is brought pursuant to Title VH ofthe Civil Rights Act of1964
  employment discrimination. Jurisdiction is conferred on this Court by 42 U.S.C.§ 2000e-5.
  Equitable and other reliefis sought under 42 U.S.C.§ 2000e-5(g).
  4.       This acts complained ofin this suit concern:

           A.       W            Failure to employ me.
           B.       I I          Termination ofmy employment
           C.       I 1          Failure to promote me.
           D.       n            Other acts as specified below:

                T M/fi Mof Inireit
    P0^i-^iw6) 1^-                                            l/alw in tte
         /1ft4-                   qr                              i'/                    lOf^
        or                               porf>-e«^M4f                                         .
        ^                        f
                                 ^' A 1/9
                                            _i
                                           PS
                                                          r-f
        ^rc;J^xli^ d'vt J                                 n.            2l

         r> i/[,^ua\
        J1  I/I   rt \                        1^
                                              1/1         M_A^£ft '
                                                              p/* riji A
                                        iuSrs^                                 O
        p!!)^ II Pi       ^ A    n f, An a H
       EEO 1 - Page2
Case 1:18-cv-00487-DKW-RT Document 1 Filed 12/10/18 Page 3 of 4                PageID #: 3




         Defendant's condnotis disoriminatory with respect to the toiiowing:
         A. JX                My race or color.
         B. JX                My religion.
          C.      D            My sex.
          p       I I          My national origin,
          g       IX I         Otiier acts as specified below:
                lf.lu                                            _

    6     The basic fects surrounding inyclairn ofdiscriramation are:               ^
     _




     --- -IL-X r) I r A pn^lft W

     jrei
                                                        a


                                                  rrftrA
               X pr'^^                            —iHi^ \ci

        EE01-Page3
Case 1:18-cv-00487-DKW-RT Document 1 Filed 12/10/18 Page 4 of 4                          PageID #: 4




                                                              n A1 C *-h
   7, The alleged discrimination occurred on or about                  ^T) ^                   *'
    9.       I filed charges with the Federal Equal Employment Opportunity Commission(or the
             State ofHawaiiDepartment ofLabor and Industrial Relations,Enforc^^msion)
             regarding defendant's alleged discriminatory conduct on or about —l^C/l^               '

    10.      WHEREFORE,Plaintiffprays that die Court grant such reliefas may be appropriate,
             including injunctive orders, damages,costs, and attorney fees.


                           Dated:


                                                          Signature ofPlamtiff   ]J


                                    Plaintiffs Name - printed, or typed.
                                    Motorization is not required)




         EEO 1 - Paged
